The Mexico Fund, Inc. Monthly Summary Report April 2013 Prepared By: Impulsora del Fondo México, sc Investment Advisor to the Fund The information presented in this report has been derived from the sources indicated. Neither The Mexico Fund, Inc. nor its Adviser, Impulsora del Fondo México, S.C., has independently verified or confirmed the information presented herein. April 30, 2013 I. The Mexico Fund Data End ofMonth One Month Earlier One Year Earlier TotalNet Assets1 (million US$) NAV per share Closing price NYSE2 % Premium (Discount) 9.59% 8.64% (9.30%) Shares traded per month2 (composite figures) Outstanding shares3 Shares on Short Interest Position2 Note: Past performance is no guarantee of future results. II. Performance4 1 Month 3 Months 6 Months 1 Year Market price -0.07% 13.11% 35.64% 59.22% NAV per share -0.87% 3.27% 18.94% 31.11% Bolsa Index -2.52% -2.24% 9.59% 14.86% MSCI Mexico Index -2.15% -1.74% 9.63% 15.26% 2 Years 3 Years 5 Years 10 Years Market price 55.21% 98.39% 93.00% 702.12% NAV per share 25.65% 55.84% 37.72% 538.28% Bolsa Index 8.33% 31.18% 20.88% 451.09% MSCI Mexico Index 11.60% 34.15% 19.73% 376.92% III. The Mexican Stock Exchange End of Month One Month Earlier One Year Earlier Bolsa Index5 Daily avg. of million shares traded Valuation Ratios6: P/E P/BV EV/EBITDA Market capitalization (billion US$) 1 Source: Impulsora del Fondo México, S.C. (Impulsora). Impulsora utilizes the spot exchange rate, provided by Bloomberg, to calculate the Fund’s Net Asset Value per share (NAV). The NAV is published every business day on the Fund’s website www.themexicofund.com. 2 Source: NYSE Euronext. Short interest position as of first fortnight of every month. 3 In accordance with the terms of the Fund’s Distribution Reinvestment and Stock Purchase Plan, during April 2013 the Fund issued 26,901 shares at $35.59, as Fund shares traded at a premium with respect to their NAV. 4 Sources: Lipper, Inc., Bloomberg and Impulsora del Fondo México, S.C. Periods ended on the last US business day of the date of this report. Performance figures for the Fund take into account the reinvestment of distributions; however, performancefigures for the Bolsa Index and MSCI Mexico Index do not. 5 Source: Mexican Stock Exchange 6 Source: Impulsora del Fondo México, S.C. Figures represent the average obtained from a representative sample of companies listed on the Bolsa. P/E refers to Price/Earnings, P/BV refers to Price/Book Value and EV/EBITDA refers to EnterpriseValue/Earnings before Interests, Taxes, Depreciation and Amortization. 1 IV. The Mexican Economy. End of Month One Month Earlier One Year Earlier Treasury Bills7 One month 3.82% 3.98% 4.29% Six months 3.97% 4.09% 4.40% One year 4.10% 4.22% 4.57% Long-term Bonds Three years 4.27% 4.44% 4.89% Five years 4.15% 4.63% 5.04% Ten years 5.00% N.A. N.A. 20 years 5.37% 5.69% 7.16% 30 years N.A. 5.88% N.A. Currency Market8 Exchange Rate(Ps/US$) Ps. 12.1340 Ps. 12.3360 Ps. 13.0127 Month Year to Date Last 12 Months Inflation Rates on Previous Month Consumer Price Index9 (CPI) 0.73% 1.64% 4.25% V. Economic Comments. According to results of the monthly poll conducted during April 2014 by Mexico’s Central Bank (Banxico), economic analysts of the private sector estimate that Mexico’s gross domestic product (GDP) will increase 3.35% during 2013 and 3.96% during 2014. The inflation rate is estimated by analysts to be 3.90% for 2013 and 3.77% for 2014. The exchange rate of the peso against the dollar is expected to end 2013 at Ps. 12.19 and at the same level towards the end of 2014, while the interest rate for the 28-day Cetes (Treasury Bills) is estimated to be 4.05% and 4.24% for the same periods. The complete results of this and past polls are available at Banxico’s website, located at www.banxico.org.mx. 7Monthly average of weekly auctions as published by Banco de México. N.A. means no auction for such instrument was scheduled for this month. 8 Sources: Bloomberg and Banco de México 9 Source: Banco de México 2 VI. Portfolio of Investments As of April 30, 2013 (Unaudited) Shares Percent of Held COMMON STOCK- 91.92% Value Net Assets Airports Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B 1.99% Beverages Arca Continental, S.A.B. de C.V. Coca-Cola Femsa, S.A.B. de C.V. Series L 4,849,102 Fomento Económico Mexicano, S.A.B. de C.V. Series UBD Organización Cultiba, S.A.B. de C.V. Series B 3,801,838 12.87 Building Materials Cemex, S.A.B. de C.V. Series CPO Chemical Products Alpek, S.A.B. de C.V. Series A 6,687,325 Mexichem, S.A.B. de C.V. Construction and Infrastructure Empresas ICA, S.A.B. de C.V. OHL México, S.A.B. de C.V. 13,191,280 Consumer Products Kimberly-Clark de México, S.A.B. de C.V. Series A 20,827,427 Energy Infraestructura Energética Nova, S.A.B de C.V. Financial Groups Banregio Grupo Financiero, S.A.B. de C.V. Series O Grupo Financiero Banorte, S.A.B. de C.V. Series O 32,597,594 Grupo Financiero Santander Mexicano, S.A.B de C.V. Series B 12,039,262 52,752,506 12.05 Food Grupo Bimbo, S.A.B. de C.V. Series A Grupo Herdez, S.A.B. de C.V. 15,417,092 Holding Companies Alfa, S.A.B. de C.V. Series A 25,889,896 Grupo Carso, S.A.B. de C.V. Series A1 9,253,519 KUO, S.A.B. de C.V. Series B 2,494,643 37,638,058 Media Grupo Televisa, S.A.B. Series CPO 15,455,687 Mining Grupo México, S.A.B. de C.V. Series B 24,176,282 3 Shares Percent of Held COMMON STOCK Value Net Assets Restaurants Alsea, S.A.B. de C.V. Retail El Puerto de Liverpool, S.A.B. de C.V. Series C-1 18,981,787 Grupo Comercial Chedraui, S.A.B. de C.V. Series B 10,457,343 Wal-Mart de México, S.A.B. de C.V. Series V 25,793,967 55,233,097 12.62 Stock Exchange Bolsa Mexicana de Valores, S.A.B. de C.V. Series A Telecommunications Services América Móvil, S.A.B. de C.V. Series L 32,314,159 Total Common Stock $402,239,753 91.92% REAL ESTATE INVESTMENT TRUSTS – 2.98% Macquaire México Real Estate Management S.A. de C.V. Series 12 PLA Administradora Industrial, S. de R.L. de C.V. Series 13 Total Equity Securities $415,272,075 94.90% Securities SHORT-TERM SECURITIES – 5.19% Principal Amount Repurchase Agreements BBVA Bancomer, S.A., 3.96%, dated 04/30/13, due 05/02/13 repurchase price $17,248,007 collateralized by Bonos del Gobierno Federal. $17,244,213 3.94% Time Deposits Comerica Bank, 0.07%, dated 04/30/13, due 05/01/13 5,484,852 Total Short-Term Securities 22,729,065 Total Investments Liabilities in Excess of Other Assets (399,593) (0.09) Net Assets Equivalent to $32.64 per share on 13,408,785 shares of capital stock outstanding $437,601,547 100.00% 4 VII. The Mexico Fund, Inc. Charts 5 VII. The Mexico Fund, Inc. Charts (continued) 6
